ACCEPTED
                                                                                            03-15-00464-CV
                                                                                                    7089903
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
September 28, 2015                                                                     9/24/2015 4:21:53 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                  NO. 03-15-00464-CV

                                                                        RECEIVED IN
                                                                   3rd COURT OF APPEALS
                             IN THE COURT OF APPEALS                   AUSTIN, TEXAS
                                                                   9/24/2015 4:21:53 PM
                                        FOR THE                      JEFFREY D. KYLE
                                                                           Clerk
                        THIRD SUPREME JUDICIAL DISTRICT

                                  AT AUSTIN, TEXAS


               VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                    AND CASTLE CROWN MANAGEMENT, LLC,

                                        Appellants

                                             v.

                        DENNIS ANTOLIK, VICTOR ANTOLIK
                            and CHEVAL MANOR, INC.,

                                         Appellees



          APPELLANTS' FIRST AMENDED MOTION FOR CONTEMPT
                   AND REFERRAL TO TRIAL COURT


    TO THE HONORABLE COURT OF APPEALS:

          Pursuant to T.R.A.P. 29.4, Appellants, Victory Cheval Holdings, LLC, Garrett

    Jennings, and Castle Crown Management, LLC move the Court to find Appellees,

    Victor Antolik, Dennis Antolik, and Cheval Manor, Inc., in contempt of the agreed

    portion of the Temporary Injunction now on interlocutory appeal before this Court as

    follows:
       1.     Subsection B of the Temporary Injunction sets forth agreed injunctive

relief that the parties agreed to in open Court and the Court ordered enforced.

Subsection B6 provides as follows:

       "Dennis Antolik, Victor Antolik, and Cheval Manor, Inc. shall keep all
       of the thirteen (13) horses that may be owned by them or business
       entities owned by them, or under their control, restrained behind a gated
       and secured fence...."

       2.     Appellants have failed to keep the horses restrained behind a gated and

secured fence. Failure to keep the horses restrained behind a gated and secured fence

was the cause of prior damage to the polo field and injury to persons on the property.

It was probably the primary reason for the Court entering a temporary injunction.

       3.     This Court, by order dated September 10, 2015, has previously ordered

Appellees' Motion for Contempt against Appellants referred to the trial court, The

Honorable Karin Crump, for an evidentiary hearing pursuant to T.R.A.P. 29.4(a).

Judge Crump has scheduled that hearing for 9:00 a.m. on September 30, 2015.

Appellants respectfully request that the Court enter its order referring this Motion for

Contempt for evidentiary hearing at the same time before Judge Crump.

       WHEREFORE, Appellants respectfully pray that the Court enter its order

referring this matter to Judge Crump for an evidentiary hearing pursuant to T.R.A.P.

29.4(a), and for general relief.




                                           2
    Respectfully submitted,

    /s/ Kemp Gorthey
    Kemp W. Gorthey
    State Bar No. 08221275
    Kendall L. Bryant
    State Bar No. 24058660
    THE GORTHEY LAW FIRM
    604 West 12th Street
    Austin, Texas 78701
    Tele: 512/236-8007
    Fax: 512/479-6417
    Email: kemp@gortheylaw.com
    Email: kendall@gortheylaw.com
    ATTORNEY FOR APPELLANTS,
    GARRETT JENNINGS and
    CASTLE CROWN PROPERTIES
    MANAGEMENT, LLC

                and

    /s/ Peyton Smith
    PEYTON N. SMITH
    Attorney in Charge
    State Bar No. 18664350
    Brian L. King
    State Bar No. 24055776
    REED & SCARDINO LLP
    301 Congress Avenue, Suite 1250
    Austin, Texas 78701
    Tel: 512/474-2449
    Fax: 512/474-2622
    psmith@reedscardino.com
    ATTORNEY FOR APPELLANT,
    VICTORY CHEVAL HOLDINGS,
    LLC




3
                     CERTIFICATE OF CONFERENCE

      On September 24, 2015, I received an email from counsel for Dennis
Antolik stating the Appellees agree to Appellants’ request to refer Appellants’
Motion for Contempt to Judge Karin Crump of the 250th Civil District Court of
Travis County, Texas for hearing at the same time as the Apellees’ motion set for
September 30, 2015.

                                            /s/ Kendall L. Bryant
                                            Kendall L. Bryant

                        CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
foregoing Appellants' Motion for Contempt and for Referral to Trial Court has been
forwarded to Appellees' attorneys on this 24th day of September, 2015, as follows:

      Mark Taylor             Via Email: MarkT@hts-law.com
      Taube Summers Harrison
      Taylor Meinzer Brown LLP
      100 Congress Avenue, Suite 1800
      Austin, Texas 78701

      Donald R. Taylor        Via Email: dtaylor@taylordunham.com
      Isabelle M. Antongiorgi Via Email: ima@taylordunham.com
      Taylor, Dunham & Rodriguez, LLP
      301 Congress Avenue, Suite 1050
      Austin, Texas 78701


      Jack P. Bacon          Via Email: hotbacon@me.com
      3839 Bee Caves Road, Suite 100
      Austin, Texas 78746




                                        4